DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2019 is compliant with 37 CFR 1.97 and has been considered by the examiner.
Drawings
The drawings are objected to because: 
Figure 2 includes a reference label “Therapist (T)” having an arrow pointed downward. As the therapist is not located on the bench, the arrow is confusing and is suggested to be deleted along with the reference label.
The bottom of figure 2 includes a reference label “Therapist (T)” and the connection between the reference label and the figure is unclear.
Figure 2 includes reference number "84" which is underlined. Underlined reference numbers are reserved for indicating surfaces or cross-section features. See MPEP 37 C.F.R. 1.84(p)(3). Additionally, reference number “84” designates the floor which is not clearly shown in the figure.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "86".  
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "second side  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on para. [0002] line 2 and para. [0004] line 4. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1, 8, 17 and 20 are objected to because of the following informalities:  
In claim 1, line 4 recites "member that faces" which is suggested to be changed to --member that is configured to face-- to avoid claiming the human body.  
In claim 8, line 2 recites “the columns” which is suggested to be changed to --the upwardly oriented columns-- for consistency.
In claim 17, line 1 recites “the tubular columns” which is suggested to be changed to --the tubular upwardly oriented columns-- for consistency.
In claim 20, line 4 recites "member that faces" which is suggested to be changed to --member that is configured to face-- to avoid claiming the human body.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 9 recites “an upwardly oriented column” and it is unclear if the column is part of one or both of the front and rear members. Line 9 of the claim is suggested to be changed to --the front and rear members each having an upwardly oriented column-- for clarity; for examination purposes, the claim is interpreted to include an upwardly oriented column for each of the front and rear members. Line 11 recites the term “may” and it is unclear if the client can or cannot lie recumbent. Line 13 recites “the associated upwardly oriented column” and it is unclear if the limitation intends to refer to the upwardly oriented column recited in line 9. Lines 14-15 recite “the back of the client’s knee” and it is unclear which knee of is being referred to.
Regarding claim 6, line 2 recites “an associated column” and it is unclear which column is being referred to.
Regarding claim 8, line 3 recites the term “can” and it is unclear if the pad can or cannot be readily assembled.
Regarding claim 13, line 2 recites the limitation “the pad assembly” which lacks proper antecedent basis.
	Regarding claim 16, line 1 recites the limitation “U-shaped tubular basal member” which lacks proper antecedent basis.
	Regarding claim 18, line 2 recites the limitation “the side members” which lacks proper antecedent basis. Additionally, it is unclear if the term is the same or different from the first side member, as recited in line 5 of claim 1, or the second side member as recited in line 1 of the claim.
	Regarding claim 19, line 6 recites the term “may” and it is unclear if the client can or cannot lie recumbent. Line 8 recites “the back of the client’s knee” and it is unclear which knee of is being referred to.
	Regarding claim 20, line 10 recites the term “may” and it is unclear if the client can or cannot lie recumbent. Lines 13-14 recite “the back of the client’s knee” and it is unclear which knee of is being referred to. Line 18 recites “a column” and it is unclear if the column is the same as or different from the upwardly oriented columns as recited in line 8 of the claim. Lines 20-21 recite “a stretching regimen” and it is unclear if the stretching regimen is the same as or different from the stretching regimen as recited in lines 18-19 of the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “knee-hinge edge” in claims 1 and 19-20 is used by the claim to mean “an edge of the client support pad where the back of the knee joint is placed,” while the accepted meaning is “a joint that holds two parts together so that one can swing relative to the other.” The client support pad is not shown to have a hinge and, therefore, the term is indefinite because the specification does not clearly redefine the term.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-10 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benites (2006/0267393 A1).
Regarding claim 1, Benites discloses a bench assembly (defined by utility bench 10, see fig. 1), the bench assembly 10 comprising: a basal subassembly (defined by base frame component 2, see fig. 1) with a front member (see annotated fig. 1 of Benites), a first side member (see annotated fig. 1 of Benites) that extends rearwardly from the front member (see annotated fig. 1 of Benites); and a rear member (see annotated fig. 1 of Benites) that extends laterally from the first side member (see annotated fig. 1 of Benites), the front and rear members each having a bottom rail (see annotated fig. 1 of Benites); an upwardly oriented column (see annotated fig. 1 of Benites) including a bottom portion (see annotated fig. 1 of Benites) that extends from the bottom rail and a top portion (see annotated fig. 1 of Benites); and a client support pad (defined by fabric seating surface 12, see fig. 1), the client support pad being attached to the top portion of the associated upwardly oriented column (see annotated fig. 1 of Benites and para. [0026] lines 1-6), the client support pad having a knee-hinge edge (see annotated fig. 1 of Benites).
Annotated fig. 1 of Benites

    PNG
    media_image1.png
    521
    624
    media_image1.png
    Greyscale

Benites discloses all the structure as claimed and is therefore able to perform the claimed function of allowing a therapist to stretch the quadriceps femoris and/or hip flexors muscle groups of a client, where the front member is able to face the therapist; the client being able to use the client support pad to lie recumbent and face upwardly with his/her legs positioned towards the front member; and that the knee-hinge edge of the client support pad is able to receive the back of the client's knee.
Regarding claim 2, Benites discloses that the basal subassembly is tubular, see the abstract.
Regarding claim 3, Benites discloses that the first side member has a basal connecting feature (defined by corner receiver joints 50, see annotated fig. 1 of Benites and fig. 2) that extends towards and telescopingly engages an associated front or rear member (see annotated fig. 1 of Benites, fig. 2 and para. [0031] lines 16-25).
Regarding claim 4, Benites discloses that the upwardly oriented columns are tubular, see the abstract.
Regarding claim 9, Benites discloses that the bench assembly is monolithic (applicant’s specification discloses “In alternative embodiments, the bench assembly 10 is formed from welded, brazed or otherwise joined components and is thus monolithic”, see para. [0028] lines 1-2 of applicant’s specification; as Benites’ bench assembly 10 is formed with joined components, the Benites bench assembly 10 is considered monolithic, see fig. 1).	Regarding claim 10, Benites discloses that the bench assembly has component parts including the basal subassembly, the front and rear members, the first side member and the client support pad (see the abstract) that can readily be assembled for client and therapist use and disassembled for ease of use and portability, see para. [0014].
Regarding claim 18, Benites discloses that a second side member that extends between the front and side members for added stability (as best understood, the second side member extends between the front side member and rear side member as recited in para. [0034] of the applicant’s specification).
Regarding claim 19, Benites discloses everything as claimed including the method of assembling the bench assembly (the bench assembly 10 as recited in the rejection of claim 1 above), the bench assembly , comprising the steps of providing the basal subassembly with the front and rear members and the first side member extending between the front and rear members; mounting on each of the front and rear members on each respective upwardly oriented column (the front and rear members, first side member and upwardly oriented columns are each connected to each other, see paras. [0028]-[0032]); securing a client support pad, the client support pad being attached to the upwardly oriented columns (see para. [0026]), the client support pad having the knee-hinge edge (see annotated fig. 1 of Benites).
	Benites’ method of assembling a bench assembly provides a bench assembly that includes all the structure as claimed such that the bench assembly performs the claimed function of allowing the therapist to stretch the quadriceps femoris and/or hip flexors muscle groups of a client and the function of having the knee-hinge edge of the client support pad being able to receive the back of the client's knee.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albritton (5,954,620 A).
Regarding claim 1, Albritton discloses a bench assembly (see figs. 1, 2a and 7), the bench assembly comprising: a basal subassembly (defined by bases 1, support body vertical supports 2 and body traversing member 3, see fig. 1) with a front member (see annotated fig. 2a of Albritton), a first side member (defined by bases 11, vertical supports 12 and sit-up board 23, see annotated fig. 7 of Albritton) that extends rearwardly from the front member (see annotated figs. 2a and 7 of Albritton); and a rear member (see annotated fig. 2a of Albritton) that extends laterally from the first side member (see annotated figs. 2a and 7 of Albritton), the front and rear members each having a bottom rail (see annotated fig. 2a of Albritton); an upwardly oriented column (see annotated fig. 2a of Albritton) including a bottom portion (see annotated fig. 7 of Albritton) that extends from the bottom rail and a top portion (see annotated fig. 7 of Albritton); and a client support pad (defined by cushioned board 4, see fig. 1), the client support pad 4 being attached to the top portion of the associated upwardly oriented column (see annotated fig. 2a of Albritton and col. 3 lines 47-53), the client support pad having a knee-hinge edge (see annotated fig. 7 of Albritton).
Annotated figs. 2a and 7 of Albritton

    PNG
    media_image2.png
    812
    570
    media_image2.png
    Greyscale

Albritton discloses all the structure as claimed and is therefore able to perform the claimed function of allowing a therapist to stretch the quadriceps femoris and/or hip flexors muscle groups of a client, where the front member is able to face the therapist; the client being able to use the client support pad to lie recumbent and face upwardly with his/her legs positioned towards the front member; and that the knee-hinge edge of the client support pad is able to receive the back of the client's knee.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (2020/0141533 A1) in view of Choi et al. (KR 100,500,568 B1) and Grady et al. (5,974,979 A).
Regarding claim 1, Booth discloses a bench assembly (massage table 5), the bench assembly 5 comprising: a basal subassembly (see fig. 1) with a front member (see annotated fig. 1 of Booth), and a rear member (see annotated fig. 1 of Booth), the front and rear members each having an upwardly oriented (see annotated fig. 1 of Booth); and a client support surface (see annotated fig. 1 of Booth) on which the client may lie recumbent with his/her legs positioned towards the front member (see annotated fig. 1 of Booth), the client support surface being attached to the top portion of the associated upwardly oriented column (see annotated fig. 1 of Booth), the client support surface having a knee-hinge edge (see annotated fig. 1 of Booth).
Annotated fig. 1 of Booth

    PNG
    media_image3.png
    346
    555
    media_image3.png
    Greyscale

	Booth’s front and rear members include the upwardly oriented columns which appear to be adjustable in height, see figs. 1 and 3, but is silent with regard to a first side member that extends rearwardly from the front member; the rear member extending laterally from the first side member; the front and rear members each having a bottom rail; that each upwardly oriented column includes a bottom portion that extends from the bottom rail and a top portion.
However, Choi teaches that a table (see fig. 3) includes a first side member (see annotated fig. 3 of Choi) that extends rearwardly from a telescopic front member (see annotated fig. 3 of Choi and the abstract lines 9-12); a telescopic rear member extending laterally from the first side member (see annotated fig. 3 of Choi); the front and rear members each having a bottom rail (see annotated fig. 3 of Choi); each upwardly oriented column includes a bottom portion that extends from the bottom rail and a top portion (see annotated fig. 3 of Choi). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the front and rear members of Booth’s device with the front member, rear member and side member of Choi’s device since it is merely a substitution of one known type of frame with another known type of frame, and it appears that the modified Booth device would perform equally well when supporting the client support surface.
Annotated fig. 1 of Choi

    PNG
    media_image4.png
    326
    416
    media_image4.png
    Greyscale

	The modified Booth device is silent with regard to the client support surface being a client support pad.
However, Grady teaches a similar massage table includes a client support pad 31/32, see col. 5 lines 52-54 and col. 9 lines 18-20. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Booth client support surface to include padding, as taught by Grady, to be able to improve the client’s personal comfort, col. 9 lines 18-20 of Grady.
The modified Booth device discloses all the structure as claimed and is therefore able to perform the claimed function of allowing a therapist to stretch the quadriceps femoris and/or hip flexors muscle groups of a client, where the front member is able to face the therapist; the client being able to use the client support pad to lie recumbent and face upwardly with his/her legs positioned towards the front member; and that the knee-hinge edge of the client support pad is able to receive the back of the client's knee.
	Regarding claim 2, the modified Booth device discloses that the basal subassembly is tubular, see page 3 lines 10-18 and lines 27-29 of Choi.
	Regarding claims 5-6, the modified Booth device discloses that the client support pad has a lower surface and a pad connecting feature (defined by support legs 1 of the front and rear members, see fig. 1 of Choi and annotated fig. 3 of Choi) that extends downwardly therefrom (see page 3 lines 27-29 of Choi), and the pad connecting feature telescopingly engages the top portion of an associated column (see fig. 1 of Choi and the abstract of Choi).
Regarding claims 7-8, the modified Booth device discloses that the client support pad has a pair of lateral side edges (see annotated fig. 1 of Booth) that extend rearwardly from the knee-hinge edge (see annotated fig. 1 of Booth) and pad connecting features (defined by support legs 1 of the front and rear members, see fig. 1 of Choi and annotated fig. 3 of Choi) extend downwardly from the knee-hinge edge and a rear edge for receiving the top portions of the columns (see annotated fig. 1 of Booth, fig. 1 of Choi, annotated fig. 3 of Choi and page 3 lines 27-29 of Choi).
	Regarding claim 15, the modified Booth device discloses that a pair of flanges (defined by cushioning material 23, see annotated fig. 3 of Choi and page 3 lines 10-12 of Choi) projecting from a lower surface of the bottom rails of the front and rear members (see annotated fig. 3 of Choi). The modified Booth device discloses the structure as claimed for the pair of flanges and, therefore, the pair of flanges are able to perform the claimed function of adding stability and to providing a means for securing the bench assembly to a flooring surface on which the bench assembly is positioned.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albritton as applied to claim 1 above, and further in view of Ropp (5,372,556 A).
Regarding claim 11, the modified Albritton device is silent with regard to the front and rear members each have a brace extending above the bottom rail that supports an associated column to promote stability of the bench assembly.
However, Ropp teaches that an exercise device (see fig. 1) includes upwardly oriented columns (defined by vertical bars 16) which each have a brace 30 (see fig. 1) extending above a bottom rail (base 14, see fig. 1) that supports an associated column to promote stability of the bench assembly, see col. 4 lines 18-21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upwardly oriented columns of the modified Albritton front and rear members with the addition of a brace, as taught by Ropp, to be able to provide additional stability to the basal subassembly, see col. 4 lines 18-21 of Ropp.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Albritton and Ropp as applied to claim 11 above, and further in view of Sleamaker (5,354,251 A).
Regarding claim 12, the modified Albritton device discloses that each brace has an upper shoulder (defined by foot pad 34, see fig. 1 of Ropp), but is silent with regard to each brace having a pair of upper shoulders.
However, Sleamaker teaches a similar exercise bench (see fig. 1) having a an upwardly oriented column (defined by rear angled vertical post 22, see fig. 1) which includes a pair of braces, see annotated fig. 1 of Sleamaker below. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed a second brace for the modified Albritton device, as taught by Sleamaker, the second brace having the upper shoulder, as taught by Ropp, since the mere duplication of the essential working parts of a device involves only routine skill in the art, and since the modified Albritton would work equally well when accommodating clients having different heights. MPEP 2144.04 VI. (B).
Annotated fig. 1 of Sleamaker

    PNG
    media_image5.png
    245
    626
    media_image5.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Albritton, Ropp and Sleamaker as applied to claim 12 above, and further in view of Pryor, Jr. et al. (5,261,868 A).
Regarding claim 13, the modified Albritton device is silent with regard to an anti-slip surface mounted on at least some of the upper shoulders to facilitate safe mounting of the client on the pad assembly and dismounting therefrom.
However, Pryor, Jr. teaches an exercise device (see fig. 1) includes anti-slip surfaces (see col. 3 line 67 to col. 4 line 4) mounted on each upper shoulder (defined by footsteps 43, see fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Albritton upper shoulders with the addition of anti-slip surfaces, as taught by Pryor, Jr., to be able to allow the upper shoulders to prevent the client from accidently slipping off the upper shoulders, see col. 4 lines 2-4 of Pryor, Jr..
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Booth, Choi et al. and Grady et al. as applied to claim 1 above, and further in view of Caluwaert (2017/0332793 A1).
Regarding claim 14, the modified Booth device is silent with regard to one or more straps mounted to an underside of the client support pad to facilitate transport thereof.
However, Caluwaert teaches that a similar client support pad (defined by portable cushion system 10, see figs. 7-8) includes straps 40/42 mounted to an underside of the client support pad 10 to facilitate transport thereof, see the abstract and para. [0045]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Booth client support pad with the addition of straps, as taught by Caluwaert, to be able to allow the therapist to more easily transport the assembly, see the abstract of Caluwaert.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Booth, Choi et al. and Grady et al. as applied to claim 2 above, and further in view of Martinez (7,534,200 B1).
Regarding claim 16, the modified Booth device discloses a U-shaped tubular basal member (defined by the bottom rail of the front, the first side member and the bottom rail of the rear member, see annotated fig. 3 of Choi), but is silent with regard to the U-shaped tubular basal member having a quadrilateral cross-section.
However, Martinez teaches that a tubular basal member (defined by base members 11 and telescoping tubular base cross member 12, see fig. 1) for a frame, see fig. 1, has a quadrilateral cross-section, see col. 6 lines 8-16. Therefore, it would have been an obvious matter of design choice to modify the modified Booth U-shaped tubular basal member to have a quadrilateral cross-section, as taught by Martinez, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benites as applied to claim 4 above, and further in view of Martinez (7,534,200 B1).
Regarding claim 17, Benites appears to show tubular upwardly oriented columns that have a circular cross-section, see annotated fig. 1 of Benites, but is silent with regard to the tubular columns having a quadrilateral cross-section.
However, Martinez teaches that upwardly oriented columns (defined by front upright members 15 and rear upright members 13, see fig. 1) for a frame, see fig. 1, have a quadrilateral cross-section, see col. 6 lines 8-16. Therefore, it would have been an obvious matter of design choice to modify Benites’ tubular columns to have a quadrilateral cross-section, as taught by Martinez, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Booth, Choi et al. and Grady et al. as applied to claim 1 above, and further in view of Sherada (2009/0156968 A1).
Regarding claim 20, the modified Booth device discloses the massage bench assembly including the basal subassembly and client support pad, as recited in the rejection of claim 1 above. 
The modified Booth device is silent with regard to a method of using a bench assembly for stretching the quadriceps femoris and/or hip flexors muscle groups of a client under the direction of a therapist, the method of using comprising the steps of: positioning the client on the client support pad so that the client faces upwardly with his/her legs positioned towards the front member, moving a lower leg of the client rearwardly on one side of a column according to a stretching regimen; moving the other lower leg rearwardly on another side of the column according to a stretching regimen.
However, Sheradha teaches a method of using a method of using a table 130 (see fig. 1) for stretching the hip flexors muscle groups of a client under the direction of a therapist (see para. [0122]), the front member (defined as the right side of a table 130, see fig. 1) facing the therapist, the method of using comprising the steps of: positioning the client on the table 130 (see fig. 1) so that the client faces upwardly with his/her legs positioned towards the front member (see fig. 1), moving a lower leg of the client rearwardly on one side of a column according to a stretching regimen (the lower leg is lifted to be moved rearwardly, see fig. 2 and paras. [0122] and [0128]-[0129]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Booth device to be used with a method of stretching the hip flexors muscle groups of the client by the therapist, as taught by Sheradha, to be able to treat treating a musculoskeletal dysfunction in the client, see the abstract of Sheradha.
The modified Booth device discloses everything as claimed including the hip flexor stretching regimen of moving the lower leg of the client rearwardly on one side of a column, as taught by Sheradha, but lacks an explicit recitation of the step of moving the other lower leg rearwardly on another side of the column according to a stretching regimen. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Booth method to include a step of treating the other lower leg by moving the lower leg rearwardly on another side of the column since it is considered common practice for a therapist to determine if an additional stretch should be provided to the other leg of the client to be able to provide an effective therapeutic effect to the legs of the client.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kearney (5,306,220 A), Trainor (6,988,979 B1), Black (2007/0010381 A1), Parker (7,294,097 B2) and Bealieu et al. (8,568,281 B2) are each cited to show benches for therapy or exercise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785